


EXHIBIT 10.13


Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K


The Common Stock Warrants dated May 25, 2006 are substantially identical in all
material respects except as to the warrantholder and the number of shares for
which warrant can be exercised.


Holder
   
Shares for which Warrant is Exercisable
 
Connecticut Capital Associates, L.P.
   
14,368
 
Woodrow Partners, Ltd.
   
43,103
 
Manu Daftary
   
28,736
 
Dolphin Offshore Partners, L.P.
   
8,621
 
Kuekenhof Equity Fund, L.P.
   
28,736
 
Tom Juda and Nancy Juda Living Trust
   
28,736
 
Sanders Opportunity Fund, L.P.
   
2,745
 
Sanders Opportunity Fund (Institutional), L.P.
   
8,749
 





The text of the Common Stock Warrants is incorporated by reference from Exhibit
10.1 to Nestor’s Current Report on Form 8-K filed May 26, 2006 (at Exhibit C to
Exhibit J thereto)


 


 